Title: To Benjamin Franklin from Monsieur and Madame de Lafreté, 9 May 1778
From: Lafreté, Angélique-Michèle-Rosalie Jogues de Martinville,Lafreté, Angélique-Michèle-Rosalie Jogues de Martinville
To: Franklin, Benjamin


A Surênes ce samedi 9. may. [1778]
Mr. et Mad. De Lafreté ont passé hier chez Monsieur Francklin, pour avoir l’honneur de le voir, et lui proposer de venir diner demain dimanche à surênes avec Monsieur son fils, et Mr. Adams. Si ces Messieurs ne le peuvent pas ils sont priés de le faire scavoir aujourd’hui ou demain matin, et de choisir eux mêmes un jour dans la semaine prochaine.
 
Addressed: A Monsieur / Monsieur Francklin / Député des Etats unis / de l’Amérique / a Passy
